Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because he was not totally unemployed, charging him with an overpayment of $600 in benefits ruled recoverable, and holding that he willfully made false statements to obtain benefits for which a forfeiture of 60 effective days was imposed. The board’s finding that claimant performed services for a family owned business in return for room, board and pocket money is supported by substantial evidence,. and, thus, the board could properly conclude that claimant was not totally unemployed (Matter of Tiber [Catherwood], 31 AD2d 704). Similarly, the issue of willful misrepresentation is factual and, accordingly, the board’s determination must be upheld (Matter of Tiano [Catherwood], 27 AD2d 879). Decision affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.